11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Danna Presley Cyr,                             * From the 106th District Court
                                                 of Gaines County,
                                                 Trial Court No. 18-4835.

Vs. No. 11-19-00041-CR                         * February 26, 2021

The State of Texas,                            * Opinion by Williams, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed, and the cause is remanded for a new trial.